Filed Pursuant to Rule 424(b)(3) Registration No. 333-156742 HINES GLOBAL REIT, INC. SUPPLEMENT NO.1 DATED MAY 14, 2010 TO THE PROSPECTUS DATED APRIL 30, 2010 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc. ("Hines Global"), dated April 30, 2010 (the “Prospectus”) . Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our current public offering; B. To update disclosures in the section of the Prospectus entitled "Management"; C. To update disclosures in the section of the Prospectus entitled "Investment Objectives and Policies with Respect to Certain Activities"; D. To update disclosures in the section of the Prospectus entitled "Prior Performance"; E.
